Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Application
Claims 1-3 and 6-7 have been examined in this application.  This communication is a Final Rejection in response to the "Amendment" and Remarks" filed on 05/19/22. 
Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: 
identify the following terms in the specification by reference to the drawings, designating the corresponding part or parts therein to which each term applies: “permanent seal”.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “permanent seal” of claim 1 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Interpretation
For the purpose of applying prior art the following broadest reasonable interpretation(s) applied. The disclosure does not set forth uncommon, special, or otherwise explicit definitions for the claim term(s) below. These broadest reasonable interpretations do not appear inconsistent with Applicant’s disclosure.

Broadest Reasonable Interpretations
In regards to claim 1, 
the term permanent is interpreted as: continuing or enduring without fundamental or marked change as provided in the definition obtained on 07/12/22 from Merriam-Webster Online dictionary (attached). 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-3 and 6-7 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
As per claim 1, the limitation a “permanent seal” fails to find support in the application as originally filed. 
Claims 2-3 and 6-7 depend from claim 1 and thus inherit the deficiencies thereof.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by GB 804095 to Atkins et al.
As per claim 1, and as the examiner can understand the claim, Atkins discloses an applicator comprising a cylindrical sleeve (2) and a plunger (4, 5, 6), both of which extend along a common longitudinal axis (Fig. 1-2), wherein the sleeve comprises a first end side (see Figure A, below) and a second end side (see Figure A, which is located opposite the first end side (see Figure A, below), wherein, at the second end side, a cylindrical first section is formed on the inner side of the sleeve (see Figure A, below), by which the sleeve can be arrange on a cylindrical container (1), wherein the first section is followed by a cylindrical second section (see Figure A, below), in which a complementary cylindrical piston (5, 6, 7) of the plunger is arranged in a displaceable manner (Fig. 1), wherein a channel (4, 6) is provided, which extends through the entire plunger along the longitudinal axis (Fig. 1-2), where at the first end side, a cylindrical third section is formed on the inner side of the sleeve (see Figure A, below), in which a complementary cylindrical shaft of the plunger is arranged in a displaceable manner (Fig. 1), and a seal is provided on an annularly extending first end face of the first section (pg. 2, Ln. 66-71). 
Atkins does not explicitly disclose the seal being “permanent”, however it has been held that: a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations; a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art; and, if the prior art structure is capable of performing the intended use, then it meets the claim. See MPEP §2114(II). In addition, functional claim language that is not limited to a specific structure covers all devices that are capable of performing the recited function. Therefore, if the prior art discloses a device that can inherently perform the claimed function, a rejection under 35 U.S.C. 102 or 103 may be appropriate. See MPEP §2114(IV). Furthermore, when the structure recited in the prior art is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent. See MPEP §2112.01(I). Atkins discloses the claimed structure and is capable of being used as claimed – i.e. the seal functioning to “continue without fundamental or marked change”.
	                                                                                                                                                                              
    PNG
    media_image1.png
    492
    979
    media_image1.png
    Greyscale

Figure A: GB 804095, Fig. 1 – annotated

As per claim 2, Atkins further discloses a diameter of the first section is larger than a diameter of the second section (Fig. 1) and the diameter of the second section is larger than a diameter of the third section (Fig. 1).
As per claim 3, Atkins further discloses a circumferential lateral surface of the first section comprises a first closure element by which the sleeve can be fastened to the container (Fig. 1; pg. 3, Ln. 59-65).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over GB 804095 to Atkins et al in view of US 5328476 to Bidwell.
As per claim 6, and as the examiner can understand the claim, Atkins further discloses providing a guard with a tongue and slot fastening device surrounding the plunger rod projecting from the cover of the container, for preventing accidental displacement of the plunger into the container. Atkins does not disclose the particular structural relation between the guard and the cylindrical sleeve (2).
Bidwell teaches an applicator comprising one catch (34) provided at a first end side (32), which catch projects inwards beyond a lateral surface of a cylindrical section (14) in which a plunger shaft (2) is arrange in a displaceable manner (Fig. 6), the catch can be releasably latched into at least one groove (24; Fig. 7-8) formed in the shaft of the plunger (Fig. 7) to prevent the plunger from being inserted into the casing (Col. 4, Ln. 1-3) . It would have been obvious for one of ordinary skill in the art at the time the application was effectively filed to modify Atkins according the aforementioned teachings for Bidwell to provide particular structure for preventing displacement of the plunger into the container.
As per claim 7, Bidwell further discloses the catch being a tab that extends at an angle away from the cylindrical section towards a longitudinal axis of the plunger shaft (Fig. 6).
Response to Arguments
In regards to the objections issued in the office action dated 03/25/22, the amendment filed 05/19/22 appropriately addresses all and they are withdrawn. The objections contained herein are necessitated by the amendment filed 05/19/22.
In regards to the claim rejections under 35 USC § 112 issued in the office action dated 03/25/22, the amendment filed 05/19/22 appropriately addresses all and they are withdrawn. The rejections contained herein are necessitated by the amendment filed 05/19/22.
In regards to the claim rejections under prior art issued in the office action dated 03/25/22, the arguments filed 05/19/22 have been fully considered but are not found persuasive. Applicant requests withdrawal of the claim rejections by provided the following arguments: the alleged seal in Atkins is not permanent because it covers the entire opening of the fluid container and must be removed so that the dispenser is usable.
As per applicant's argument, in determining the relative weight to accord to rebuttal evidence considerations such as whether a nexus exists between the claimed invention and the proffered evidence, and whether the evidence is commensurate in scope with the claimed invention, are appropriate. The mere presence of some credible rebuttal evidence does not dictate that an obviousness rejection must always be withdrawn. See MPEP § 2145. Applicant’s argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., a “permanent” seal cannot be intended for removal) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). Moreover, and as set forth herein in regards to claim 1, while Atkins does not explicitly disclose the seal being “permanent”, it has been held that: a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations; a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art; and, if the prior art structure is capable of performing the intended use, then it meets the claim. See MPEP §2114(II). In addition, functional claim language that is not limited to a specific structure covers all devices that are capable of performing the recited function. Therefore, if the prior art discloses a device that can inherently perform the claimed function, a rejection under 35 U.S.C. 102 or 103 may be appropriate. See MPEP §2114(IV). Furthermore, when the structure recited in the prior art is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent. See MPEP §2112.01(I). Atkins discloses the claimed structure and is capable of being used as claimed – i.e. the seal functioning to “continue without fundamental or marked change”.
Conclusion
THIS ACTION IS MADE FINAL. Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period with expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(A) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Randy Gruby, whose telephone number is (571) 272-3415.  The examiner can normally be reached from Monday to Friday between 8:00 AM and 5:00 PM.
	If any attempt to reach the examiner by telephone is unsuccessful, the examiner’s supervisor, Paul Durand, can be reached at (571) 272-4459.  
	Another resource that is available to applicants is the Patent Application Information Retrieval (PAIR). Information regarding the status of an application can be obtained from the (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAX. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, please feel free to contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/R.A.G/Examiner, Art Unit 3754      

/PAUL R DURAND/Supervisory Patent Examiner, Art Unit 3754                                                                                                                                                                                                        07/18/2022